Case 3:18-cv-00667-CHB-CHL Document 56 Filed 02/05/19 Page 1 of 1 PageID #: 683




                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF KENTUCKY
                                     LOUISVILLE DIVISION

   WEST AMERICAN INSURANCE                             )
   COMPANY, et al.,                                    )
                                                       )         Civil Action No. 3:18-CV-667-CHB
             Plaintiffs,                               )
                                                       )
   v.                                                  )       ORDER OF DISMISSAL OF
                                                       )       DEFENDANT T.C. PETERS
   PEAK CONSTRUCTION, INC., et al.,                    )     CONSTRUCTION CO. WITHOUT
                                                       )            PREJUDICE
             Defendants.                               )

                                          ***    ***       ***    ***
        This matter is before the Court on Plaintiffs’ and Defendant T.C. Peters Construction

 Co.’s Agreed Order of Partial Dismissal of Defendant T.C. Peters Construction Co. [R. 41].

 Having reviewed the Agreed Order, and the Court being otherwise sufficiently advised,

        IT IS HEREBY ORDERED as follows:

        1.         Plaintiffs’ claims against Defendant T.C. Peters Construction Co. are

 VOLUNTARILY DISMISSED WITHOUT PREJUDICE. T.C. Peters Construction Co. has

 agreed to be bound by the final ruling of this Court as it relates to coverage for Peak

 Construction, Inc.


             February 5, 2019




 cc:    Counsel of Record




                                                  -1-
